     Case 1:19-cv-02645-AJN-KHP Document 141-9 Filed 12/03/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 CITY OF ALMATY, KAZAKHSTAN and
 BTA BANK JSC,

                       Plaintiffs,                Case No. 1:19-cv-02645

         -against-

 FELIX SATER, DANIEL RIDLOFF,
 BAYROCK GROUP INC., GLOBAL
 HABITAT SOLUTIONS, INC., RRMI-DR
 LLC, FERRARI HOLDINGS LLC, and
 MEM ENERGY PARTNERS LLC,

                       Defendants.




                               DECLARATION OF SERVICE

        MICHAEL S. HORN, ESQ., being duly sworn, deposed and says that the deponent is not

a party in this action, is over 18 years of age and is admitted to practice law in the State of New

York.

        On October 11, 2019, I filed with the Clerk of the United States District Court, Southern

District of New York, via Electronic Court Filing, Defendant Ferrari Holdings, LLC’s (1) Notice

of Motion to Dismiss; (2) Brief in Support of Motion to Dismiss; (3) Declaration of Michael S.

Horn, Esq. with Exhibits 1 to 5 in support of Motion to Dismiss; (4) a proposed from of Order;

and (5) Letter-Motion Request for Court Approval for Redactions in Brief in Support of Motion

to Dismiss. A copy of same was served via Electronic Court Filing upon:
      Case 1:19-cv-02645-AJN-KHP Document 141-9 Filed 12/03/19 Page 2 of 2




 Bois Schiller Flexner, LLP                        Todd & Levi, LLP
 Matthew L. Schwartz, Esq.                         Jill Levi, Esq.
 mlschwartz@bsfllp.com                             Jlevi@toddlevi.com
 Attorneys for Plaintiffs                          Attorneys for Defendants Felix Sater, Daniel
                                                   Ridloff, Bayrock Group, Inc. Global Habitat
                                                   Solutions, Inc. and RMI-DR LLC

        I affirm that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



Dated: October 11, 2019                      Respectfully Submitted,

                                             ARCHER & GREINER, P.C.
                                             630 Third Avenue, 7th Floor
                                             New York, New York 10017
                                             Phone No.: (201) 342-6000
                                             Facsimile: (201) 342-6611
                                             Attorneys for Defendant, Ferrari Holdings LLC

                                             By:     /s/ Michael S. Horn, Esq.
                                                     Michael S. Horn, Esq.
                                                     mhorn@archerlaw.com



217434245v1
